 



EXHIBIT 10.2
SUBSIDIARY GUARANTY
               THIS GUARANTY (this “Guaranty”) dated as of May 1, 2006 is made
by each of the undersigned (each being a “Guarantor”), in favor of the holders
from time to time of the Notes hereinafter referred to and their respective
successors and assigns (collectively, the “Holders” and each individually, a
“Holder”).
               W I T N E S S E T H:
               WHEREAS, ALLIANCE DATA SYSTEMS CORPORATION, a Delaware
corporation (the “Company”), and the initial Holders have entered into a Note
Purchase Agreement dated as of May 1, 2006 (the Note Purchase Agreement as
amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms and in effect, the “Note Purchase Agreement”);
               WHEREAS, the Note Purchase Agreement provides for the issuance by
the Company of $500,000,000 aggregate principal amount of Notes (as defined in
the Note Purchase Agreement);
               WHEREAS, the Company directly or indirectly owns all of the
issued and outstanding capital stock of each Guarantor and, by virtue of such
ownership and otherwise, such Guarantor has derived or will derive substantial
benefits from the purchase by the Holders of the Company’s Notes;
               WHEREAS, it is a requirement of the Note Purchase Agreement that
each Guarantor execute and deliver this Guaranty to the Holders; and
               WHEREAS, each Guarantor desires to execute and deliver this
Guaranty to satisfy the requirement described in the preceding paragraph;
               NOW, THEREFORE, in consideration of the premises and other
benefits to each Guarantor, and of the purchase of the Company’s Notes by the
Holders, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, each Guarantor makes this Guaranty as
follows:
     SECTION 1 Definitions. Any capitalized terms not otherwise herein defined
shall have the meanings attributed to them in the Note Purchase Agreement.
     SECTION 2 Guaranty. Each Guarantor, jointly and severally with each other
Guarantor, unconditionally and irrevocably guarantees to the Holders the due,
prompt and complete payment by the Company of the principal of, Make-Whole
Amount, if any, and interest on, and each other amount due under, the Notes or
the Note Purchase Agreement, when and as the same shall become due and payable
(whether at stated maturity or by required or optional prepayment or by
declaration or otherwise) in accordance with the terms of the Notes and the Note
Purchase Agreement (the Notes and

1



--------------------------------------------------------------------------------



 



the Note Purchase Agreement being sometimes hereinafter collectively referred to
as the “Note Documents” and the amounts payable by the Company under the Note
Documents (including any attorneys’ fees and expenses), being sometimes
collectively hereinafter referred to as the “Obligations”). This Guaranty is a
guaranty of payment and not just of collectibility and is in no way conditioned
or contingent upon any attempt to collect from the Company or upon any other
event, contingency or circumstance whatsoever. If for any reason whatsoever the
Company shall fail or be unable duly, punctually and fully to pay such amounts
as and when the same shall become due and payable, each Guarantor, without
demand, presentment, notice of acceleration, notice of intent to accelerate,
protest or notice of any kind, will forthwith pay or cause to be paid such
amounts to the Holders under the terms of such Note Documents, in lawful money
of the United States, at the place specified in the Note Purchase Agreement, or
perform or comply with the same or cause the same to be performed or complied
with, together with interest (to the extent provided for under such Note
Documents) on any amount due and owing from the Company. Each Guarantor,
promptly after demand, will pay to the Holders the reasonable costs and expenses
of collecting such amounts or otherwise enforcing this Guaranty, including,
without limitation, the reasonable fees and expenses of counsel. Notwithstanding
the foregoing, the right of recovery against each Guarantor under this Guaranty
is limited to the extent it is judicially determined with respect to any
Guarantor that entering into this Guaranty would violate Section 548 of the
United States Bankruptcy Code or any comparable provisions of any state law, in
which case such Guarantor shall be liable under this Guaranty only for amounts
aggregating up to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any state law.
     SECTION 3. Guarantor’s Obligations Unconditional. The obligations of each
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other Person may
have against the Company or any other Person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
except as provided in Section 9.7(b) of the Note Purchase Agreement, shall not
be released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not each Guarantor or the Company shall have any
knowledge or notice thereof), including:
     (a) any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;
     (b) any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any Person to perfect any interest in any collateral;

2



--------------------------------------------------------------------------------



 



     (c) any failure, omission or delay on the part of the Company to conform or
comply with any term of any of the Note Documents or any other instrument or
agreement referred to in paragraph (a) above, including, without limitation,
failure to give notice to any Guarantor of the occurrence of a “Default” or an
“Event of Default” under any Note Document;
     (d) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph
(a) above or any obligation or liability of the Company, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;
     (e) any failure, omission or delay on the part of any of the Holders to
enforce, assert or exercise any right, power or remedy conferred on such Holder
in this Guaranty, or any such failure, omission or delay on the part of such
Holder in connection with any Note Document, or any other action on the part of
such Holder;
     (f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Company, any
Guarantor or to any other Person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;
     (g) any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph
(a) above or any term hereof;
     (h) any merger or consolidation of the Company or any Guarantor into or
with any other corporation, or any sale, lease or transfer of any of the assets
of the Company or any Guarantor to any other Person;
     (i) any change in the ownership of any shares of capital stock of the
Company or any change in the corporate relationship between the Company and any
Guarantor, or any termination of such relationship;
     (j) any release or discharge, by operation of law, of any Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty; or

3



--------------------------------------------------------------------------------



 



     (k) any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against any Guarantor.
     SECTION 4. Full Recourse Obligations. The obligations of each Guarantor set
forth herein constitute the full recourse obligations of such Guarantor
enforceable against it to the full extent of all its assets and properties.
     SECTION 5. Waiver. Each Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Company of any breach or default by
such Company with respect to any of the Obligations or any other notice that may
be required, by statute, rule of law or otherwise, to preserve any rights of the
Holders against such Guarantor, (c) presentment to, notice of acceleration of,
notice of intent to accelerate or demand of payment from the Company or the
Guarantor with respect to any amount due under any Note Document or protest for
nonpayment or dishonor, (d) any right to the enforcement, assertion or exercise
by any of the Holders of any right, power, privilege or remedy conferred in the
Note Purchase Agreement or any other Note Document or otherwise, (e) any
requirement of diligence on the part of any of the Holders, (f) any requirement
to exhaust any remedies or to mitigate the damages resulting from any default
under any Note Document, (g) any notice of any sale, transfer or other
disposition by any of the Holders of any right, title to or interest in the Note
Purchase Agreement or in any other Note Document and (h) any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge,
release or defense of a guarantor or surety or which might otherwise limit
recourse against such Guarantor.
     SECTION 6. Subrogation, Contribution, Reimbursement or Indemnity. Until one
year and one day after all Obligations have been indefeasibly paid in full, each
Guarantor agrees not to take any action pursuant to any rights which may have
arisen in connection with this Guaranty to be subrogated to any of the rights
(whether contractual, under the United States Bankruptcy Code, as amended,
including Section 509 thereof, under common law or otherwise) of any of the
Holders against the Company or against any collateral security or guaranty or
right of offset held by the Holders for the payment of the Obligations. Until
one year and one day after all Obligations have been indefeasibly paid in full,
each Guarantor agrees not to take any action pursuant to any contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Company which may have
arisen in connection with this Guaranty. So long as the Obligations remain, if
any amount shall be paid by or on behalf of the Company to any Guarantor on
account of any of the rights waived in this paragraph, such amount shall be held
by such Guarantor in trust, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Holders
(duly endorsed by such Guarantor to the

4



--------------------------------------------------------------------------------



 



Holders, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Holders may determine. The provisions of this
paragraph shall survive the term of this Guaranty and the payment in full of the
Obligations.
     SECTION 7. Effect of Bankruptcy Proceedings, etc. This Guaranty shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the sums due to any of the
Holders pursuant to the terms of the Note Purchase Agreement or any other Note
Document is rescinded or must otherwise be restored or returned by such Holder
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Company or any other Person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or other person or any substantial part of its property, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing and one or more Holders shall have
attempted to accelerate the maturity of the principal amount of the Notes
pursuant to and in compliance with Section 12.1 of the Note Purchase Agreement,
or an event shall have occurred that pursuant to Section 12.1 of the Note
Purchase Agreement purportedly results in the automatic acceleration of the
maturity of the principal amount of the Notes, and in either such case such
acceleration shall at such time be prevented by reason of the pendency against
the Company or any other Person of a case or proceeding under a bankruptcy or
insolvency law, each Guarantor agrees that, for purposes of this Guaranty and
its obligations hereunder, the maturity of the principal amount of the Notes and
all other Obligations shall be deemed to have been accelerated with the same
effect as if any Holder had accelerated the same in accordance with the terms of
the Note Purchase Agreement or other applicable Note Document, and such
Guarantor shall forthwith pay such principal amount, Make-Whole Amount, if any,
and interest thereon and any other amounts guaranteed hereunder without further
notice or demand.
     SECTION 8. Term of Agreement. Subject to Section 9.7(b) of the Note
Purchase Agreement, this Guaranty and all guaranties, covenants and agreements
of each Guarantor contained herein shall continue in full force and effect and
shall not be discharged until such time as all of the Obligations shall be
irrevocably paid and performed in full in cash and all of the agreements of such
Guarantor hereunder shall be irrevocably duly paid and performed in full in
cash.
     SECTION 9. Representations and Warranties. Each Guarantor represents and
warrants to each Holder that:
     (a) such Guarantor is a corporation or other legal entity validly existing
and in good standing or equivalent status under the laws of its jurisdiction of
organization and has the corporate or other power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged;

5



--------------------------------------------------------------------------------



 



     (b) such Guarantor has the corporate or other power and authority and the
legal right to execute and deliver, and to perform its obligations under, this
Guaranty, and has taken all necessary corporate or other action to authorize its
execution, delivery and performance of this Guaranty;
     (c) this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
     (d) the execution, delivery and performance of this Guaranty will not
violate any provision of any requirement of law or material contractual
obligation of such Guarantor and, except as provided in the Note Purchase
Agreement, will not result in or require the creation or imposition of any Lien
on any of the properties, revenues or assets of the Guarantor pursuant to the
provisions of any material contractual obligation of such Guarantor or any
requirement of law;
     (e) except as provided in the Note Purchase Agreement, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or governmental authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Guaranty;
     (f) no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or any of its properties or revenues
(i) with respect to this Guaranty or any of the transactions contemplated hereby
or (ii) which could reasonably be expected to have a material adverse effect
upon the business, operations or financial condition of such Guarantor and its
Subsidiaries taken as a whole;
     (g) the execution, delivery and performance of this Guaranty will not
violate any provision of any order, judgment, writ, award or decree of any
court, arbitrator or Governmental Authority, domestic or foreign, or of the
charter or by-laws of such Guarantor or of any securities issued by such
Guarantor; and
     (h) after giving effect to the transactions contemplated herein, (i) the
present fair salable value of the assets of such Guarantor is in excess of the
amount that will be required to pay its probable liability on its existing debts
as said debts become absolute and matured, (ii) such Guarantor has received
reasonably equivalent value for executing and delivering this Guaranty,
(iii) the property remaining in the hands of such Guarantor is not an
unreasonably small capital, and (iv) such Guarantor is able to pay its debts as
they mature.

6



--------------------------------------------------------------------------------



 



     SECTION 10. Notices. All notices under the terms and provisions hereof
shall be in writing, and shall be delivered or sent by telex or telecopy or
mailed by first-class mail, postage prepaid, or otherwise as provided in
Section 18 of the Note Purchase Agreement, addressed (a) if to the Company or
any Holder at the address set forth in, the Note Purchase Agreement or (b) if to
a Guarantor, in care of the Company at the Company’s address set forth in the
Note Purchase Agreement, or in each case at such other address as the Company,
any Holder or such Guarantor shall from time to time designate in writing to the
other parties. Any notice so addressed shall be deemed to be given when actually
received.
     SECTION 11. Jurisdiction and Process; Waiver of Jury Trial.
     (a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York state or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty, the Agreement or the Notes. To the fullest extent permitted by
applicable law, each Guarantor irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
     (b) Each Guarantor agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 11(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America (or any other courts to
the jurisdiction of which it or any of its assets is or may be subject) by a
suit upon such judgment.
     (c) The Company consents to process being served in any suit, action or
proceeding solely of the nature referred to in Section 11(a) by mailing a copy
thereof by registered or certified or priority mail, postage prepaid, return
receipt requested, or delivering a copy thereof in the manner for delivery of
notices specified in Section 10, to it. Each Guarantor agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
     (d) Nothing in this Section 11 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company

7



--------------------------------------------------------------------------------



 



in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.
     (e) EACH GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
     SECTION 12. Miscellaneous. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, each Guarantor hereby waives any provision of law that
renders any provisions hereof prohibited or unenforceable in any respect. The
terms of this Guaranty shall be binding upon, and inure to the benefit of, each
Guarantor and the Holders and their respective successors and assigns. It is
agreed and understood that any Subsidiary of the Company or of any Guarantor may
become a Guarantor hereunder by executing a Joinder substantially in the form of
Exhibit A attached hereto and delivering the same to the Holders. Any such
Person shall thereafter be a “Guarantor” for all purposes under this Guaranty.
No term or provision of this Guaranty may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by each Guarantor
and the Holders; provided, however, that a Guarantor may be fully released and
discharged from this Guaranty pursuant to the terms of Section 9.7(b) of the
Note Purchase Agreement. The section and paragraph headings in this Guaranty and
the table of contents are for convenience of reference only and shall not
modify, define, expand or limit any of the terms or provisions hereof, and all
references herein to numbered sections, unless otherwise indicated, are to
sections in this Guaranty. This Guaranty shall in all respects be governed by,
and construed in accordance with, the laws of the state of New York, including
all matters of construction, validity and performance.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed as of the day and year first above written.

                ADS Alliance Data Systems, Inc.                 By:   /s/
Michael D. Kubic
 
          Name:   Michael D. Kubic
 
        Title:   Senior Vice President, Corporate
Controller and Chief Accounting Officer
 
     

9